UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 14-CR-731-LTS

IVAN COLLADO,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received a letter dated May 19, 2021, from the fiancé of the

Defendant, filed in support of Defendant’s pending motion for compassionate release (docket

entry no. 161). Because the May 19, 2021, letter includes copies of Defendant’s sensitive

medical records, a psychiatric evaluation of Defendant, and Defendant’s fiancé’s personal

address, the Court will file a redacted version of that letter on the public docket, and will file the

complete, unredacted version under seal.

                 Chambers will mail a copy of this Order to Mr. Collado.



                 SO ORDERED.


Dated: New York, New York
       May 27, 2021

                                                                      _/s/ Laura Taylor Swain
                                                                      LAURA TAYLOR SWAIN
                                                                      Chief United States District Judge


Copy to be mailed to:

Ivan Collado
Reg. No. 71344-054



COLLADO - SEALING ORD DTD MAY 27 2021.DOCX                 VERSION MAY 27, 2021                            1
FCI Ray Brook
Federal Correctional Institution
P.O. Box 900
Ray Brook, NY 12977




COLLADO - SEALING ORD DTD MAY 27 2021.DOCX   VERSION MAY 27, 2021   2
